   Case: 4:19-mj-00018-DDN Doc. #: 3 Filed: 01/15/19 Page: 1 of 1 PageID #: 12
                                                                                          FILED
                             UNITED STATES DISTRICT COU_RT
                             EASTERN DISTRICT OF MISSOURI                              JAN 15 2019
                                   EASTERN DIVISION
                                                                                     U. S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                                                                           ST.LOUIS
IN THE MATTER OF THE SEARCH OF:                       )       No. 4:19MJ18 (DDN)
                                                      )
The Priority Mail parcel bearing tracking             )
number 9505 5065 8726 9009 0778 17,                   )
addressed to: "Jamel Harrison 1537 Keelen DR.         )
Saint Louis MO. 63136."                               )
                                                      )

         GOVERNMENT'S MOTION FOR ORDER UNSEALING DOCUMENTS
                                                                               -
       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and John T Davis, Assistant

United States Attorney for said District, and moves this Court for an order directing the Clerk of

the District Court, without further notice to the Government, to unseal the search warrant(s) or

other similar orders(s), issued pursuant to Fed.R.Crim.P. 41, along with its application, affidavit,

return, and other related documents filed in this matter, following the passage of 14 days from

the date of this Motion.

       Dated this 15th day of January, 2019.

                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                          sfJohn T Davis
                                                      JOHN T DAVIS, #40915MO
                                                      Assistant :United States Attorney




                                                                                           '\

United States Magistrate Judge

                                                      Signed this/rfcly of January, 2019.
